Citation Nr: 1713824	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  06-09 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral sensorineural hearing loss. 

2.  Entitlement to an initial evaluation greater than 10 percent prior to August 31, 2016, and 40 percent on or after August 31, 2016, for radiculopathy of the left lower extremity. 

3.  Entitlement to an initial evaluation greater than 10 percent prior to August 31, 2016, and 20 percent on or after August 31, 2016, for radiculopathy of the right lower extremity. 

4.  Entitlement to service connection for a heart disability, to include as secondary to the service-connected disabilities. 


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1972 and from July 1981 to October 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2004, December 2006, and September 2008 decisions rendered by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the August 2004 decision, the RO granted service connection for radiculopathy of the left and right lower extremities and assigned initial 10 percent evaluations.

In the December 2006 decision, the RO granted service connection for bilateral hearing loss, and assigned an initial noncompensable evaluation.

In May 2007 and January 2011, the Board remanded the case for additional evidentiary development.

In August 2010, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

The issue of entitlement to service connection for a heart disability, to include as secondary to the service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Throughout the appeal period, at worst, the Veteran's hearing acuity was Level II in the right ear and Level IV in the left ear.

2.  Prior to August 31, 2016, radiculopathy of the right lower extremity has been manifested by mild incomplete paralysis of the sciatic nerve of the right leg.

3.  Since August 31, 2016, radiculopathy of the right lower extremity has been manifested by moderate incomplete paralysis of the sciatic nerve of the right leg.

4.  Prior to August 31, 2016, radiculopathy of the left lower extremity has been manifested by mild incomplete paralysis of the sciatic nerve of the left leg.

5.  Since August 31, 2016, radiculopathy of the left lower extremity has been manifested by moderately severe incomplete paralysis of the sciatic nerve of the left leg.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral sensorineural hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

2.  Prior to August 31, 2016, the criteria for an evaluation in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, DC 8520 (2016).

3.  Since August 31, 2016, the criteria for an evaluation in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, DC 8520 (2016).

4.  Prior to August 31, 2016, the criteria for an evaluation in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, DC 8520 (2016).

5.  Since August 31, 2016, the criteria for an evaluation in excess of 40 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claims for higher evaluations. 

The claims for higher ratings arise from the Veteran's disagreement with the initial ratings assigned in connection with the grants of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In August 2010, the Veteran testified at a Board hearing.  The Veteran has not identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claims.  These actions satisfied the duties a VLJ has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2).  

In this case, VA obtained the Veteran's service treatment records (STRs) and post-service treatment records.  In addition, the Veteran was provided with VA examinations.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the evidence is adequate to make a determination on these claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In May 2007 and January 2011, the Board remanded the Veteran's claims to provide him with VA examinations to determine the current severity of his service-connected bilateral radiculopathy and bilateral sensorineural hearing loss.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the claim for a compensable rating for the hearing loss disability, in evaluating the adequacy of the examination reports, the Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2016).  In the present case, the examiners elicited information from the Veteran concerning the functional effects of his disability.  Martinak, 21 Vet. App. at 455-56.  For example, the November 2005 examiner observed that the Veteran reported difficulty hearing in all settings.  Likewise, the June 2011 examiner noted the Veteran's reports of difficulty hearing in the presence of background noise.  Thus, the Board concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for higher evaluations are thus ready to be considered on the merits.

II.  Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one DC is duplicative of or overlapping with the symptomatology justifying an evaluation under another DC.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A.  Bilateral Hearing Loss

In a December 2006 rating decision, the Veteran was granted service connection for bilateral sensorineural hearing loss and assigned a zero percent evaluation under DC 6100, effective February 18, 2005.  In January 2007, the Veteran submitted a notice of disagreement regarding the evaluation that was assigned for his bilateral sensorineural hearing loss.

Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies: 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b) 

The Veteran was provided with a VA audiometric examination in November 2005, which revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
25
60
65
45
LEFT
30
30
65
70
49

The Maryland CNC controlled speech discrimination test revealed speech recognition of 92 percent in the right ear and 88 percent in the left ear.

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for the right ear and Roman Numeral II for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A 0 percent evaluation is derived from Table VII by intersecting row I, the right ear, with column II, the left ear.

The Veteran was then afforded another VA audiometric examination in March 2007, at which time his puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
60
70
50
LEFT
30
35
70
75
52.5

The Maryland CNC controlled speech discrimination test revealed speech recognition of 84 percent in the right ear and 80 percent in the left ear. 

From Table VI of 38 C.F.R. § 4.85, Roman Numeral II is derived for the right ear and Roman Numeral IV for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A 0 percent evaluation is derived from Table VII by intersecting row II, the right ear, with column IV, the right ear.

The Veteran was then afforded another VA audiometric examination in June 2011, at which time his puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
25
60
65
45
LEFT
35
30
70
75
52.5

The Maryland CNC controlled speech discrimination test revealed speech recognition of 90 percent in the right ear and 80 percent in the left ear. 

From Table VI of 38 C.F.R. § 4.85, Roman Numeral II is derived for the right ear and Roman Numeral IV for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A 0 percent evaluation is derived from Table VII by intersecting row II, the right ear, with column IV, the right ear.

The Veteran was then afforded his most recent VA audiometric examination in August 2016, at which time his puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
30
60
70
49
LEFT
30
25
75
70
50

The Maryland CNC controlled speech discrimination test revealed speech recognition of 94 percent in the right ear and 84 percent in the left ear. 

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for the right ear and Roman Numeral II for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A 0 percent evaluation is derived from Table VII by intersecting row I, the right ear, with column II, the right ear.

The treatment records in the claims file do not provide any evidence contrary to that obtained at the VA examinations.

The Board has also considered the Veteran's lay statements.  These subjective reports of difficulty hearing have been considered.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  In this regard, VA audiometric examinations showed no basis for any increase in the disability evaluation.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and Martinak.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) (2016)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  
A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed, there are higher ratings available under the DC, but the Veteran's disability is not productive of such manifestations. 

As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  

As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a, and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 
Additionally, the rating schedule was revised to accommodate language difficulties 
and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  

Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of DC 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   However, this is not an exceptional circumstance.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Additionally, the Veteran's bilateral hearing loss disability has not been shown to render the Veteran unemployable.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's hearing loss is not raised by the record.

As the preponderance of the evidence is against the appeal for an evaluation in excess of zero percent for the service-connected bilateral sensorineural hearing loss, the benefit-of-the-doubt rule does not apply, and the Board must deny this appeal.  See U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Radiculopathy

The Veteran was granted service connection for radiculopathy of the right and left lower extremities in an August 2004 rating decision, at which time 10 percent ratings were established, effective April 10, 2004.  Subsequently, in an October 2016 rating decision, the AOJ granted a 40 percent evaluation for radiculopathy of the left and right lower extremities, effective August 31, 2016.

The Veteran's service-connected radiculopathy of the right and left lower 
extremities are currently rated under 38 C.F.R. § 4.124a, DC 8520.  A rating of 10 percent is warranted for mild, incomplete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a, DC 8520.  A rating of 20 percent is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.  A rating of 30 percent is warranted for severe incomplete paralysis of the sciatic nerve, and a rating of 40 percent is warranted for complete paralysis of the sciatic nerve.  Id.  The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

In June 2004, the Veteran was afforded a VA peripheral nerves examination.  The Veteran reported low back pain since service.  Magnetic resonance imaging (MRI) studies showed mild stenosis of the lumbar canal.  At the examination, he walked with a walker.  He took short steps and there was evidence of pain in the lower back, where he had spasm of the paraspinal muscles.  He had decreased Achilles reflex on the left side.  The rest of the neurological examination was negative.  The VA examiner indicated that there was probable radiculopathy on both sides.  
February 2007 private rehabilitation records from Dr. M.R. showed that the Veteran presented with a five year history of paresthesias of lower extremities.  The Veteran was diagnosed with left L5 radiculopathy.

In August 2007, the Veteran was afforded another VA examination.  He used a walker with wheels for ambulation.  His motor system demonstrated no muscular atrophy and there was no weakness.  However, on testing extensor hallices longus and tibialis anterior there was giving away and weakness.  The Veteran did not exert full effort continuously.  Primary sensation testing demonstrated no consistent pattern of peripheral nerve or dermatome abnormality.  The Veteran identified about half of the monofilament light touch sites and missed about half.  Tendon reflexes were 2+ at knee jerk, ankle jerk, and medial hamstring.  The VA examiner concluded that there was no clear evidence of radiculopathy.

In October 2008, the Veteran underwent another VA examination.  Reflexes were present in both lower extremities at the knee, ankle, and medial hamstring.  Primary sensation testing demonstrated no consistent pattern of peripheral nerve or dermatome abnormality.  The Veteran identified about half of the monofilament light touch sites and missed about half.  Tendon reflexes were symmetrical and were present at the ankle, knee, and medial hamstring.  Palpation of the paraspinal muscles demonstrated no spasm but when the Veteran was touched he grimaced with pain and jerked forward.  The Veteran used a walker.  The VA examiner concluded that there was no evidence of radiculopathy and there was no incomplete or complete paralysis of the sciatic nerve.

At his August 2010 Board hearing, the Veteran testified that he had pain that radiated all the way down his left leg and his left foot became numb.  The pain was described as a dull constant ache and caused his hips to hurt.  His left leg symptoms were worse than his right leg symptoms.  He indicated that his radiculopathy caused him to fall once or twice per week. 

An April 2011 VA examination showed 4/5 motor of the bilateral extremities and negative straight leg testing.  His deep tendon reflexes were normal.

In March 2012, the Veteran was afforded another peripheral nerve VA examination.  The Veteran reported low back pain that radiated down the left side.  He described a feeling of electricity going down about two times a day that lasted between 20 and 30 minutes each time.  Every two to three weeks, the pain spread below the knee and down to the foot.  At the examination, the Veteran walked with the assistance of a walker.  His deep tendon reflexes were present and symmetrical in the knees and ankles.  Straight leg raising elicited pain bilaterally, but there was more pain in the left lower extremity.  Strength, reflex, and sensory testing were normal for the bilateral lower extremities.  The Veteran had mild intermittent pain of the left lower extremity.  The VA examiner concluded that the Veteran had signs of radiculopathy in the left lower extremity.  

In August 2016, the Veteran underwent his most recent VA peripheral nerve examination.  The Veteran reported that his sciatic nerve pain had gotten worse since his last VA examination.  The symptoms attributable to the right lower extremity were categorized by mild constant pain, mild paresthesia, and mild numbness.  The left lower extremity had moderate constant pain, moderate paresthesia, and moderate numbness.  Muscle strength testing of the right lower extremities was normal, and the left lower extremities had active movement against some resistance.  There was no muscular atrophy.  His reflexes were hypoactive bilaterally.  The right lower extremity sensory examination was normal for the right lower leg and ankle.  However, the sensory examination of the right and left foot/toes and left lower leg/ankle showed decreased sensation.  There were no trophic changes attributable to peripheral neuropathy.  The VA examiner concluded that the right sciatic nerve had moderate incomplete paralysis and the left sciatic nerve had moderately severe incomplete paralysis.

As stated previously, the Veteran is currently receiving a 10 percent rating for mild, incomplete paralysis of the sciatic nerve of his left and right lower extremities, prior to August 31, 2016, and 40 percent for the radiculopathy of his left lower extremity and 20 percent for the radiculopathy of his right lower extremity thereafter.  See 38 C.F.R. § 4.124a, DC 8520.  In determining the degree of neurologic impairment, the Board has considered the guidance contained in 38 C.F.R. §§ 4.120, 4.123, 4.124 and 4.124(a).  As instructed in section 4.120, there is an obligation to rate by comparison.  Here, the nerve has been identified and there is lay and medical evidence of pain and sensory disturbance.  However, the pain is not excruciating, the reflexes are not lost and there is no muscle atrophy.  (Compare 4.123 with 4.124).  Based upon the lay and clinical findings, the neuropathy is manifest primarily by decreased sensation and pain; however, other neurologic function remains intact.  

Prior to August 31, 2016, the Veteran's bilateral radiculopathy was evaluated as mild.  His symptoms were characterized by mild intermittent pain.  The Board acknowledges the Veteran's hearing testimony in August 2010 regarding the severity of his bilateral radiculopathy.  The April 2011 VA examination showed 4/5 motor of the bilateral extremities and negative straight leg testing.  His deep tendon reflexes were normal.  In March 2012, the Veteran's deep tendon reflexes were present and symmetrical in the knees and ankles.  Straight leg raising elicited pain bilaterally, but there was more pain in the left lower extremity.  Strength, reflex, and sensory testing were normal for the bilateral lower extremities.  The Veteran had mild intermittent pain of the left lower extremity.  

The August 31, 2016, VA examiner concluded that the Veteran's right sciatic nerve had moderate incomplete paralysis and the left sciatic nerve had moderately severe incomplete paralysis.

The Board has considered the Veteran's lay statements regarding the severity of his bilateral radiculopathy.  However, the Board finds that the objective VA examination findings are more probative as they were based on in-person interviews with the Veteran, examinations, and the VA examiners' medical expertise.

Based on the forgoing the Veteran is not entitled to higher evaluations for his radiculopathy.  See 38 C.F.R. § 4.124.  

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1), the VA Under Secretary for Benefits or the Director of Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun, 22 Vet. App. at 111. 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's radiculopathy of the left and right lower extremities fully address his symptoms, which include mainly numbness, burning, and tingling of the left and right lower extremities, referral to the VA Under Secretary for Benefits or the Director of Compensation Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the left and right lower extremities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the Veteran reports numbness, tingling, and burning in his left and right lower extremities that affects his activities of daily living.  These symptoms were considered in assigning the Veteran his current disability ratings.  However, even with consideration of these symptoms, the findings at the Veteran's VA examinations were not severe enough to warrant higher disability ratings.  Thus, the Veteran's symptoms of numbness, tingling, and burning of the legs and feet were considered in the regulations.  There is no credible evidence that the Veteran's service-connected radiculopathy causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of extraschedular ratings is not warranted.  Id.; see Bagwell, 9 Vet. App. at 337; Floyd v. Brown, 9 Vet. App. 88 (1996). 

Moreover, the Board notes that under Johnson, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Lastly, the evidence does not show that the Veteran's radiculopathy renders him unemployable.  Therefore, a claim for entitlement to a TDIU based on his radiculopathy  is not raised by the record. 

	(CONTINUED ON NEXT PAGE)

ORDER

An initial compensable evaluation for bilateral sensorineural hearing loss is denied.

An initial evaluation greater than 10 percent prior to August 31, 2016, for radiculopathy of the left lower extremity is denied. 

An initial evaluation greater than 40 percent on or after August 31, 2016, for radiculopathy of the left lower extremity is denied. 

An initial evaluation greater than 10 percent prior to August 31, 2016, for radiculopathy of right lower extremity is denied. 

An initial evaluation greater than 20 percent on or after August 31, 2016, for radiculopathy of the right lower extremity is denied. 


REMAND

In a November 2010 statement, the Veteran's representative asserted that the Veteran's heart disability was caused or aggravated by the medication he took for his service-connected disabilities. 

In January 2011, the Board remanded the issue of entitlement to service connection for a heart disability to obtain a supplemental opinion.  The VA examiner was directed to provide an opinion as to whether it was at least as likely as not the Veteran's heart disability was aggravated by his service-connected disabilities.

In June 2011, the VA examiner opined that it was less likely than not that the Veteran's service-connected disabilities aggravated his heart disability.  He elaborated that there was no medical reason to say that the service-connected disabilities aggravated the Veteran's heart disability.  It was more likely than not that the Veteran's long time significant tobacco use significantly contributed to his coronary artery disease.  The Board finds that this opinion is inadequate because it does not address whether the medication the Veteran takes for his service-connected disabilities has aggravated his heart disease.  Therefore, a remand is necessary for a supplemental medical opinion to address the relationship between the Veteran's service-connected disabilities and his current heart disability.

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the VA examiner who conducted the VA heart examination in June 2011, or if that examiner is unavailable, to another examiner with expertise in cardiology.  The examiner is directed to supplement his opinion and respond to the following question:  

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current heart disability is caused or aggravated by his service-connected disabilities?  

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.  

The examiner must address Veteran's assertion that the medication he takes for his service-connected disabilities causes or aggravates his heart disability.

2.  If the benefit sought on appeal remain denied, the AOJ must furnish to the Veteran a supplemental statement of the case and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


